DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 06/21/2021 with respect to the rejection(s) of claim(s) 1-9 and 11-13 under 35 USC § 103 in the Remarks of 6/23/2022, pages 7-9,  have been fully considered but they are not persuasive. 
The Applicant argues that, in the original claim 1, Oshida does not teach determin[ing] ... a target braking force characteristic to obtain a vehicle deceleration that results ... [in] the vehicle deceleration being no greater than a deceleration above which one or both of a driver and a passenger would become unseated from the single-track vehicle risk in Paragraphs [0004], [0033] and [0064]-[0067]. The Applicant further states that Oshida does not teach the driver and/or passenger becoming unseated by the breaking force specifically, as opposed to becoming unseated after the vehicle has crashed. The Examiner argues that Oshida specifically teaches avoiding a deceleration action caused by a brake system that would lead to the vehicle falling over due to its lean angle and braking distance in Paragraphs [0066]-[0067], not necessarily colliding with an object, and as a result the vehicle braking, not a collision with an object, causes the vehicle to fall over and therefore unseat the driver and/or passenger. The Examiner further reiterates that in Paragraphs [0004], [0033] and [0064]-[0067], Oshida teaches an automatic emergency braking system which prevents a deceleration which would cause the motorcycle to fall over and thus unseat the driver/passenger of the motorcycle based on the lean angle and braking distance
Therefore, the examiner maintains the applicability of the reference(s) for the reasons above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Sensor evaluation unit” in claim 1 Lines 5, 7-8, 10-11, 12, and 13 and claim 4;
“Emergency braking system control unit” in claim 1 Lines 7, 14-15, and 16 and claims 5-7 and 11;
“Vibrating element” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “sensor evaluation unit” can be found in Paragraph [0009] as a microcontroller. Support for “emergency braking system control unit” can be found in Paragraph [0009] as a microcontroller. Support for “vibrating element” can be found in Fig. 2 as a vibrating seat or handgrip.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2013/0311075, hereinafter Tran; already of record in the IDS), in view of Oshida et al. (US 2020/0017086, hereinafter Oshida) in view of Wang (US 2004/0098185; already of record in the IDS).

Regarding claim 1, Tran discloses:
An emergency braking system of a single-track vehicle, which intervenes in a brake of the single-track vehicle (Paragraph [0017]), comprising:
   a plurality of sensors, each sensor of the plurality of sensors being configured to detect at least one of a plurality of physical variables (Paragraph [0017]);
   at least one sensor evaluation unit connected to at least one sensor of the plurality of sensors (Paragraphs [0017] and [0020], i.e. the ECU); and
   an emergency braking system control unit connected to the at least one sensor evaluation unit (Paragraph [0017], i.e. the safety system actuating the brakes after detecting a crash scenario via sensors),
   wherein the at least one sensor of the plurality of sensors connected to the at least one sensor evaluation unit is configured to send a sensor signal associated with at least one of the plurality of the physical variables to the at least one sensor evaluation unit (Fig. 5 Elements 52 and 54; Paragraph [0017]),
   the at least one sensor evaluation unit is configured to determine from the sensor signal at least one risk value and to send the at least one risk value to the emergency braking system control unit (Fig. 5 Elements 52 and 54; Paragraphs [0017] and [0018]),
   the emergency braking system control unit is configured to weight the at least one risk value and determine an accident risk actual value using the at least one risk value resulting from the weight determined by the emergency braking system control unit (Paragraph [0026], i.e. multiple thresholds for safety awareness which may have several alert levels depending on scenarios, e.g. activating a turn signal while an object is detected in a blind spot, is weighting the risk value based on the scenario the vehicle is in),
  compare the accident risk actual value with an accident risk target value (Fig. 5 Element 52), and
   …
   when the accident risk actual value exceeds the accident risk target value, to initiate actuation of the brake (Fig. 5 Element 54; Paragraph [0017]), and
   …
Tran does not disclose:
…
   determine from sensor signals from the plurality of sensors, including the sensor signal from the at least one sensor, a road distance in which the single-track vehicle is to be stopped and a target braking force characteristic to obtain a vehicle deceleration that results is stopping of the single-track vehicle within the road distance, the vehicle deceleration being no greater than a deceleration above which one or both of a driver and a passenger would become unseated from the single-track vehicle, and
   …
after initiation of actuation of the brake by the emergency braking system control unit, control a braking force of the brake to control an actual braking force characteristic to the target braking force characteristic.
However in the same field of endeavor, Oshida teaches a method for an automatic emergency deceleration action while suppressing a motorcycle from falling over (Abstract) and more specifically:
…
   determine from sensor signals from the plurality of sensors, including the sensor signal from the at least one sensor, a road distance in which the single-track vehicle is to be stopped and a target braking force characteristic to obtain a vehicle deceleration that results is stopping of the single-track vehicle within the road distance, the vehicle deceleration being no greater than a deceleration above which one or both of a driver and a passenger would become unseated from the single-track vehicle (Paragraphs [0004], [0033] and [0064]-[0067], i.e. automatic emergency braking system which prevents a deceleration which would cause the motorcycle to fall over and thus unseat the driver/passenger of the motorcycle based on the lean angle and braking distance) and
   …
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tran to incorporate the teachings of …determine from sensor signals from the plurality of sensors, including the sensor signal from the at least one sensor, a road distance in which the single-track vehicle is to be stopped and a target braking force characteristic to obtain a vehicle deceleration that results is stopping of the single-track vehicle within the road distance, the vehicle deceleration being no greater than a deceleration above which one or both of a driver and a passenger would become unseated from the single-track vehicle and…, as taught by Oshida. Doing so would improve safety, as recognized by Oshida (Paragraph [0009]).
The combination of Tran and Oshida does not teach:
   …
after initiation of actuation of the brake by the emergency braking system control unit, control a braking force of the brake to control an actual braking force characteristic to the target braking force characteristic.
However in the same field of endeavor, Wang teaches various methods, apparatuses, and systems in which a single-track vehicle has a retractable auxiliary-support wheel assembly and a computer control system (Abstract) and more specifically:
   …
   after initiation of actuation of the brake by the emergency braking system control unit, a braking force of the brake is actuated to control an actual braking force characteristic to the target braking force characteristic (Paragraphs [0083] and [0097], i.e. automatic collision avoidance by detecting potential collisions in the vehicle's path through proximity sensors and a computed trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tran to incorporate the teachings of determine from the sensor signals a road distance in which the single-track vehicle is to be stopped and a target braking force characteristic to obtain a vehicle deceleration that results is stopping of the single-track vehicle within the road distance, and … after initiation of actuation of the brake by the emergency braking system control unit, a braking force of the brake is actuated to control an actual braking force characteristic to the target braking force characteristic, as taught by Wang. Doing so would prevent the wheels from locking or skidding as well as prevent the vehicle from loss of balance and flipping over during a braking event, as recognized by Wang (Paragraph [0097]).

Regarding claim 2, the combination of Tran, Oshida, and Wang teaches the system of
claim 1.
Tran further discloses:
wherein the at least one sensor evaluation unit and the emergency braking system control unit are constituents of a single control device (Paragraph [0015] and [0017], i.e. safety system 12 is the single control device), or 
at least a portion of the plurality of sensors each have a sensor evaluation unit and are integrated in a sensor unit (Paragraph [0015] and [0017], i.e. safety system 12 is the single unit).

	Regarding claim 3, the combination of Tran, Oshida, and Wang teaches the system of claim 1. Tran further discloses: wherein the emergency braking system is activatable by a driver input or by start-up of the single-track vehicle (Fig. 5, i.e. the looping element of this process implies it is done constantly and continuously, and therefore activates upon starting of the vehicle).

	Regarding claim 4, the combination of Tran, Oshida, and Wang teaches the system of claim 1. Tran further discloses: wherein the at least one sensor evaluation unit is configured to evaluate sensor signals from the plurality of sensors, including the sensor signal from the at least one sensor, either continuously in time or at intervals which are less than or equal to 100 ms (Paragraph [0021], i.e. the sensors constantly calculating position).

Regarding claim 5, the combination of Tran, Oshida, and Wang teaches the system of claim 1. Tran further discloses: wherein the emergency braking system control unit is configured to evaluate the at least one risk value are evaluated and/or determined continuously in time or at intervals which are less than or equal to 100 ms (Fig. 5, i.e. the looping element of this process implies it is done continuously).

Regarding claim 6, the combination of Tran, Oshida, and Wang teaches the system of claim 1. Tran further discloses: wherein the emergency braking system control unit is configured such that in an event of the accident risk actual value exceeding a warning value which is less than or equal to the accident risk target value, the emergency braking system control unit initiates actuation of a warning (Paragraph [0020]).

Regarding claim 7, the combination of Tran, Oshida, and Wang teaches the system of claim 1. Tran further discloses: wherein initiation of actuation of the warning by the emergency braking system control unit includes actuating a warning to the driver and an environmental warning to persons in an environment of the single-track vehicle (Paragraph [0020]).

Regarding claim 8, the combination of Tran, Oshida, and Wang teaches the system of claim 7. Tran further discloses:
wherein the warning is at least one of a vibrating element acting on a driver, a first acoustic signal, a first light signal, a braking jolt generated by the brake or a load interruption on an engine of the single-track vehicle (Paragraphs [0016] and [0020], i.e. a warning indicator 20 that is given visually, haptically, or acoustically), and
the environmental warning is at least one of a second acoustic signal and a second light signal (Paragraphs [0021] and [0022], i.e. flashing the rear turn signal/hazard lights).

Regarding claim 9, the combination of Tran, Oshida, and Wang teaches the system of claim 6. Tran further discloses: wherein the accident risk target value and/or the warning value are/is adjustable by a driver input and/or in a sensor signal-dependent manner (Paragraph [0026], i.e. multiple thresholds for safety awareness which may have several alert levels depending on scenarios, e.g. activating a turn signal while an object is detected by a specific sensor sensing a blind spot).

Regarding claim 11, the combination of Tran, Oshida, and Wang teaches the system of claim 1. The combination of Tran, Oshida, and Wang further teaches:
wherein the emergency braking system control unit is configured to determine the road distance in which the single-track vehicle is to be stopped from a distance to an obstacle sensed by a first sensor of the plurality of sensors (Wang Paragraphs [0083], [0097], and [0123], i.e. automatic collision avoidance by detecting potential collisions in the vehicle's path through proximity sensors and a computed trajectory), and
 the target braking force characteristic is determined from the road distance in which the single-track vehicle is to be stopped and from a road friction coefficient sensed by a second sensor of the plurality of sensors (Wang Paragraphs [0083] and [0097], i.e. automatic collision avoidance by detecting potential collisions in the vehicle's path through proximity sensors and a computed trajectory).
The motivation of combining Tran and Wang is the same as that recited in claim 1.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tran, Oshida, and Wang, as applied to claim 1 above, further in view of Zhu et al. (US 8948955, hereinafter Zhu; already of record).

Regarding claim 12, the combination of Tran, Oshida, and Wang teaches the system of claim 1. Tran additionally discloses: wherein the plurality of sensors include sensors from a group of sensor types that includes speed sensors (Paragraph [0029]), ..., distance sensors (Paragraph [0019]), inclination sensors (Paragraph [0024]), acceleration sensors (Paragraph [0024], i.e. accelerometer measures proper acceleration), rotational angle sensors (Paragraph [0024]), ..., cameras (Paragraph [0015]), ...
Tran does not disclose: wherein the plurality of sensors include sensors from a group of sensor types that includes…, GPS sensors, …, current consumption sensors, temperature sensors, … and microphones.
However in the same field of endeavor, Wang teaches wherein the plurality of sensors include sensors from a group of sensor types that includes...,  current consumption sensors, temperature sensors (Paragraph [0084], i.e. battery voltage display and temperature gauge)...
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tran to incorporate the teachings of wherein the plurality of sensors include sensors from a group of sensor types that includes...,  current consumption sensors, temperature sensors, as taught by Wang. Doing so would allow the vehicle rider to know the dynamic state of said vehicle, as recognized by Wang (Paragraph [0083]).
The combination of Tran, Oshida, and Wang does not teach: wherein the plurality of sensors include sensors from a group of sensor types that includes..., GPS sensors, ..., and microphones.
However in the same field of endeavor, Zhu teaches features used to improve the safety, use, driver experience, and performance of autonomous vehicles including motorcycles (Abstract; Col. 2 Lines 56-66) and more specifically: wherein the plurality of sensors include sensors from a group of sensor types that includes..., GPS sensors (Col. 9 Lines 59-End), ..., and microphones (Col. 4 Lines 4-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tran and Wang to incorporate the teachings of wherein the plurality of sensors include sensors from a group of sensor types that includes..., GPS sensors, ..., and microphones, as taught by Zhu. Doing so would to improve the safety, use, driver experience, and performance of vehicles, as recognized by Zhu (Abstract). 

Regarding claim 13, the combination of Tran, Oshida, and Wang teaches the system of claim 1. The combination of Tran and Wang does not teach: wherein determination of the accident risk actual value includes comparison of at least one sensor signal with at least one of map data and database data.
However in the same field of endeavor, Zhu teaches: wherein determination of the accident risk actual value includes comparison of at least one sensor signal with at least one of map data and database data (Col. 2 Lines 49-66; Col. 8 Lines 40-60, i.e. using highly detailed map in addition to sensor data in order to react to nearby objects in a way that decreases the likelihood of an accident).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tran and Wang to incorporate the teachings of wherein determination of the accident risk actual value includes comparison of at least one sensor signal with at least one of map data and database data, as taught by Zhu. Doing so would to improve the safety, use, driver experience, and performance of vehicles, as recognized by Zhu (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661